DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/135,647, application filed on 12/28/2020.  
3.	Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 12/28/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 9-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bocharov et al. (US PG Pub No. 2014/0026107).

7.          With respect to claims 9 and 15, Bocharov teaches:
(see searching a database to determine an equivalence, or a gate match between an identical number of gates between normalized quantum circuit and cached quantum circuit components/gates searched in a stored database, para 57-59); and 
providing, by the device, a cached run result of the cached quantum circuit based on the detecting (see result analysis, physically measureable result of implemented circuit, para 26).

8.          With respect to claims 10 and 16, Bocharov teaches:
wherein the providing comprises applying the cached run result to the normalized quantum circuit in place of running the normalized quantum circuit (appending quantum circuit with normalized form quantum circuit, para 52).

9.          With respect to claims 11, Bocharov teaches:
requesting, by the device, a user authorization for the cached run result, wherein the providing comprises applying the cached run result to the normalized quantum circuit based on obtaining the user authorization (see equivalency check, appending quantum circuit with normalized form quantum circuit, para 52-59; granting access to storage of information, para 26-28).

12.          With respect to claim 12, Bocharov teaches:
(see explanations such as best design, best cost, Fig 19C, @ 1928; see explanations of resultant quantum gate, result of equivalence determination process, para 45-48).

10.          With respect to claim 13, 17, and 20, Bocharov teaches:
detecting a non-normalized gate configuration in an input quantum circuit having a normalized configuration equivalent and replacing the non-normalized gate configuration with the normalized configuration equivalent (replacing, converting to normalized representation of quantum circuit from non-normalized form, para 52-59).

11.          With respect to claim 14, Bocharov teaches:
detecting a non-normalized gate configuration in a sub-circuit of an input quantum circuit having a normalized configuration equivalent and replacing the non-normalized gate configuration with the normalized configuration equivalent (replacing, converting to normalized representation of quantum circuit from non-normalized form, para 52-59).

13.          With respect to claim 18, Bocharov teaches:
(see explanations such as best design, best cost, Fig 19C, @ 1928).

14.          With respect to claim 19, Bocharov teaches:
wherein the program instructions further cause the processor to: provide, by the processor, the respective explanations with the cached run result (see explanations of resultant quantum gate, result of equivalence determination process, para 45-48).

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bocharov et al. (US PG Pub No. 2014/0026107) in view of Boixo Castrillo et al. (US PG Pub No 2021/0192114).

17.          With respect to claim 1, Bocharov teaches:
a component that detects a match between a normalized quantum circuit and a cached quantum circuit among a set of cached quantum circuits (see searching a database to determine an equivalence, or a gate match between an identical number of gates between normalized quantum circuit and cached quantum circuit components/gates searched in a stored database, para 57-59); and 
a result provision component that provides a cached run result of the cached quantum circuit based on the cache lookup component detecting the match (see result analysis, physically measureable result of implemented circuit, para 26).
Bocharov appears to be silent regarding:
a cache lookup component for detecting a match between a normalized [quantum] circuit and a cached [quantum] circuit among a set of cached [quantum] circuits.
However, Boixo Castrillo teaches:
a cache lookup component for detecting a match between a normalized circuit and a cached circuit and a set of cached circuits (see querying cache for corresponding quantum circuit match of graphical model, para 130-135).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the cached lookup component of Boixo Castrillo into the invention of Bocharov for at least the following reason(s): the querying of matches for a 

18.          With respect to claim 2, Bocharov teaches:
wherein the result provision component applies the cached run result to the normalized quantum circuit in place of running the normalized quantum circuit (replacing, converting to normalized representation of quantum circuit from non-normalized form, para 52-59).

19.          With respect to claim 3, Bocharov teaches:
wherein the computer executable components further comprise: an authorization component that generates and transmits a user authorization for application of the cached run result, and obtains the user authorization (see granting access to storage of information, para 26-28; see search and database, Fig. 19A-19C showing database search queries), and 
wherein the result provision component applies the cached run result to the normalized quantum circuit based on the authorization component obtaining the user authorization (see equivalency check, appending quantum circuit with normalized form quantum circuit, para 52-59; granting access to storage of information, para 26-28).

20.          With respect to claim 4, Bocharov teaches:
(see equivalency check, appending quantum circuit with normalized form quantum circuit, para 52-59; granting access to storage of information, para 26-28).

21.          With respect to claim 5, Bocharov teaches:
a gate rewrite component, wherein the computer executable components further comprise: a guidance component that generates respective explanations for changes made to an input quantum circuit by a gate rewrite component and provides the respective explanations with the cached run result (see re-writing of gates for conversion to normalized quantum gate model, para 45-50; explanations such as best design, best cost, Fig 19C, @ 1928; see explanations of resultant quantum gate, result of equivalence determination process, para 45-48).

22.          With respect to claim 6, Bocharov teaches:
 gate rewrite component, wherein the gate rewrite component detects a non-normalized gate configuration in an input quantum circuit having a normalized configuration equivalent and replaces the non-normalized gate configuration with the normalized configuration equivalent (see re-writing of gates for conversion to normalized quantum gate model, para 45-50).

23.          With respect to claim 7, Bocharov teaches:
(see re-writing of gates for conversion to normalized quantum gate model, para 45-50).

24.          With respect to claim 8, Bocharov teaches:
wherein the sub-circuit is a first sub-circuit, wherein the non-normalized gate configuration is a first non-normalized gate configuration, and wherein the gate rewrite component detects a second non-normalized gate configuration in a second sub-circuit of the input quantum circuit based on replacing the first sub-circuit with the normalized sub-circuit (replacing, converting to normalized representation of quantum circuit from non-normalized form, para 52-59; see re-writing of gates for conversion to normalized quantum gate model, para 45-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851